ORDER
PER CURIAM:
R.C., natural mother of C.S.W., A.M., and R.L.M., three minor children, appeals the order of the family court terminating her parental rights as provided in section 211.447, RSMol994. The parental rights of the fathers of the children were also terminated, but the fathers do not appeal. R.C. claims the evidence presented at the hearing on the petition to terminate her parental rights was unclear, unconvincing, and not cogent and, therefore, did not support termination of her rights. The judgment terminating R.C.’s parental rights pertaining to her children, C.S.W., A.M., and R.L.M., is affirmed. Rule 84.16(b).